Case: 13-40728      Document: 00512734912         Page: 1    Date Filed: 08/15/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-40728                         United States Court of Appeals
                                  Summary Calendar                                Fifth Circuit

                                                                                FILED
                                                                          August 15, 2014
JOSEPH C. PAEZ,                                                            Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff - Appellant
v.

VADIM GELBOYM, AMROS SOLUTIONS, INCORPORATED,

                                                 Defendants - Appellees




                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:11-CV-564


Before KING, JOLLY, and PRADO, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant, Joseph C. Paez, filed suit against Vadim Gelboym
and Amros Solutions, Incorporated (collectively, “defendants”), alleging
personal injuries and property damage resulting from a motor vehicle accident
in August 2010. Paez was driving his automobile and pulling a recreational
boat when he was struck from behind by a tractor-trailer owned by Amros and
operated by Gelboym.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-40728      Document: 00512734912   Page: 2   Date Filed: 08/15/2014



                                 No. 13-40728
      The case was tried to a jury, which apportioned 15 percent of the
responsibility for the accident to Paez and 85 percent to Gelboym. The jury
awarded Paez $15,000 for past physical pain and mental anguish, $15,000 for
future physical impairment, $5,000 for past medical expenses, and $15,000 for
property damage to Paez’s automobile and boat. The jury found that Paez was
not entitled to any damages for future physical pain and mental anguish, past
and future loss of earning capacity, past physical impairment, and future
medical expenses.
      The district court granted in part and denied in part the defendants’
renewed motion for judgment as a matter of law. It held that the evidence was
legally insufficient to support the jury’s awards of $5,000 for past medical
expenses and $15,000 for future physical impairment. Although Paez was
represented by counsel at trial, he is representing himself on appeal.
      Judgment as a matter of law is appropriate if “the court finds that a
reasonable jury would not have a legally sufficient evidentiary basis to find for
the party on that issue.” FED. R. CIV. P. 50(a). We review a judgment as a
matter of law de novo, applying the same standard that the district court
applied. E.E.O.C. v. Boh Bros. Const. Co., 731 F.3d 444, 451 (5th Cir. 2013)
(en banc). Under that standard, the jury’s verdict is given great deference, all
reasonable inferences from the evidence are drawn in favor of the non-moving
party, and the court may not make credibility determinations or weigh
evidence. Id. at 452.
      The district court did not err by granting judgment as a matter of law to
the defendants with respect to the jury’s awards for past medical expenses and
future physical impairment. The district court held that Paez failed to provide
any evidence to show a causal connection between his past medical expenses
and the collision. The court noted that Paez did not seek medical attention
immediately after the accident. He spent the night in a hotel and flew to
                                       2
     Case: 13-40728       Document: 00512734912          Page: 3     Date Filed: 08/15/2014



                                       No. 13-40728
Chicago the next day, where he sought medical attention by going to a hospital
for testing. However, he did not present any evidence of the medical expenses
that he incurred for that visit and testing. The district court held that the
defendants were entitled to judgment as a matter of law with respect to the
award of damages for future physical impairment because Paez did not present
any medical testimony to show a reasonable medical probability that there was
a causal connection between the collision and future physical impairment.
Paez has not directed us to any evidence in the record 1 to support the jury’s
finding of a causal connection between the accident and his past medical
expenses and future physical impairment. In the absence of a legally sufficient
evidentiary basis for a reasonable jury to award damages for past medical
expenses and future physical impairment, we have no basis upon which to
reverse the district court’s rulings. 2
       Paez also argues that, if the evidence of his damages was not adequately
presented, it was because he was not adequately represented at trial. He
therefore contends that he is entitled to a new trial. As we have noted, Paez
was represented by counsel at trial. His allegations that the representation
was inadequate are not grounds for a new trial. 3
       The judgment of the district court is




       1  We do not consider evidence that was not presented to the jury.
       2  Paez’s motion to obtain a transcript at government expense is DENIED. We note
that both the district court and this court denied Paez’s motions for leave to proceed in forma
pauperis (IFP) on appeal because he failed to assert a nonfrivolous issue for appeal. In
requesting a transcript at government expense, Paez relies on the same evidence he
submitted in support of his IFP motion. In support of his argument that the district court
erred in granting judgment as a matter of law, Paez relies on evidence that was not presented
at trial. He therefore has not shown a particularized need for a transcript or that he presents
a substantial question on appeal. See 28 U.S.C. § 753(f).
        3 To the extent that Paez’s reference to “review of mistrial by misrepresentation of

evidence and testimony” is an argument that he should have been granted a mistrial, he
failed to preserve the issue by moving for a mistrial.
                                              3
     Case: 13-40728      Document: 00512734912         Page: 4    Date Filed: 08/15/2014



                                      No. 13-40728
                                                                           AFFIRMED. 4




       4Paez’s motions to file a supplemental brief, to supplement the record on appeal with
miscellaneous documents, and to view sealed documents are DENIED.
                                             4